Allowable Subject Matter
1.	Claims 1, 3-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 
 	a proposal activity information acquisition unit configured to access an activity
database in which activity information is stored, to extract a proposal activity suitable
for the mood of the user estimated by the user mood estimation unit, and to acquire
information on the proposal activity; and
 	an output control unit configured to allow an output device to output the
information on the proposal activity acquired by the proposal activity information
acquisition unit, the output device being used by the user,
 	wherein
 	the input device is gripped and used by the user, and the input operation is a
displacement operation of the input device by the user, and
 	the input operation mode recognition unit recognizes, based on a detection
signal of a motion sensor provided in the input device, at least one of a displacement
amount, a displacement direction, a displacement speed, and a displacement
acceleration of the input device due to the displacement operation, as the mode of
the input operation.
	The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN H VU/Primary Examiner, Art Unit 2177